Citation Nr: 1120018	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  00-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a lumbar spine disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from January 1956 to January 1959.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefits sought on appeal.  
				
At the outset the Board notes that the issues of entitlement to service connection for bilateral hearing loss, balance problems, memory problems, and brain damage have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  In addition, in letters from the Veteran from June 2010, the Veteran alleges that a "balance chair test" conducted at Vanderbilt Hospital have created additional disabilities and/or worsened existing ones, including his tinnitus.  Current VA treatment notes appear to indicate that this test was ordered by VA.  As such, the issues of entitlement to an increased rating for tinnitus, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 are also referred to the RO for clarification and any appropriate action.

A brief summary of this appeal's procedural history is again in order.  This matter first arrived before the Board in August 2004 and included the following three claims: entitlement to service connection for an ear disorder, entitlement to service connection for a left eye disorder, and entitlement to service connection for a back disorder.  All of the claims were remanded at that time for additional development.  The matter was returned to the Board in June 2009.  The Board granted the Veteran's claim for entitlement to service connection for an ear disorder, denied the left eye claim, and remanded the back claim.  Subsequently, the Veteran appealed the Board's decision regarding the left eye to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Order, the Court vacated the June 2009 Board decision and remanded the claim back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  The Court left the claims for an ear disorder and back disorder undisturbed.

As such, the issues at bar currently include entitlement to service connection for a left eye disorder, and entitlement to service connection for a back disorder.  In October 2010 the Board remanded these claims for the development consistent with the parties' Joint Motion.  The matter has again been returned and is now partially ready for appellate disposition.

The issue of entitlement to service connection for a left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disorder was incurred in service and has been causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have been met.  
38 U.S.C.A. §§101(24), 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009);
 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for his back disorder; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

Here, the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine, documented, for example, on VA examination in November 2010.

As for the in-service incurrence of the condition, the Board notes that the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a heightened duty in a case where the service treatment records are presumed destroyed).    

The Veteran contends that he injured his back while moving cargo on ships on active duty.  He additionally contends that his back was injured while laying air stripping (pure steel planking), which was an activity involving a lot of bending and lifting.  He has stated that they performed this work for up to 18 hours a day and that the bundle he was required to repetitively bend and lift weighed over 200 pounds.  The Board finds the Veteran competent to describe these activities and the in-service incurrence of back symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

As for a nexus to service, the Veteran has undergone four VA examinations during the course of this appeal.  Two VA examiners have provided positive nexus opinions, one examiner provided evidence against the claim, which the Board finds to be of low probative value for the reasons described below, and a fourth examiner provided no opinion. 

Taking the positive evidence first, on VA examination in November 2010 the examiner concluded that the Veteran's current back disorder is "as least as likely as not (50/50 probability) caused by or a result of military service."  The examiner based this conclusion on the Veteran's report of a 1956 in-service injury.  Similarly, on VA examination in April 2009 his degenerative disc disease was determined to be "at least as likely as not (50/50 probability) caused by or a result of repeated physical activity for hours at a time involving heavy lifting and bending."  The examiner explained, "with the hours he spent performing heavy lifting which was associated with repetitive bending, it is as likely as not that his degenerative disc disease was precipitated by the physical activity."  The Board notes that a medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board cannot determine that a Veteran's statements lack credibility merely based on a lack of such documentation in the service treatment records).  As the Board finds no reason to doubt the Veteran's credibility, these positive nexus statements are probative.  

A VA examination was also conducted in August 2009 and an addendum to that report was obtained in June 2010.  The examiner provided evidence against the claim in these reports.  Taking this evidence together, the examiner essentially concluded that the Veteran had a pre-existing back condition prior to his entry into service, but that this condition was not aggravated by service.  The examiner specifically found that the Veteran entered service "at a normal baseline."  The Board finds this report and the accompanying addendum to be of low probative value because in the absence of service treatment records or pre-service treatment records, the existence and nature of any pre-existing back disability cannot be determined.  Further, the November 2010 VA examiner disputed the congenital nature of the Veteran's canal stenosis because there is no canal or foraminal compromise and the condition is common in the aging population. Additionally, the August 2009 report is contradictory and confusing because had the Veteran entered service with a pre-existing problem, he would not have been at a "normal baseline" at that time.  The examiner also failed to provide any explanation as to how the Veteran's in-service activities of bending and lifting would not have aggravated his problem.  For these reasons, the Board does not find that this opinion weighs heavily against the claim.  Additionally, a VA examination was conducted in August 1997 but the examiner did not provide any nexus opinion.

The Board notes that since service, the Veteran has suffered from a number of intervening back injuries.  However, the VA examiners have each indicated that the entire claims file was reviewed and none found that these injuries to be the etiology of the Veteran's back condition.  In the June 2010 addendum opinion, in fact, the examiner determined that the incidents "did not have any impact on the Veteran's current condition."  While the numerous questions posed by the Board in the last remand related to these accidents and other issues may not have been fully resolved, a remand is not necessary in light of all of the positive evidence of record.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (cautioning VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicating that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim).  

For all of these reasons, the Board finds that, at minimum, the benefit-of-the-doubt rule applies in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim must be granted.


ORDER

Service connection for a lumbar spine disorder is granted.
REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim for a left eye disorder can be properly decided.

As noted above, this matter was before the Board in October 2010, at which time a remand was issued in order to accomplish certain development.  Upon review of the claims file since that time, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the March 2010 Joint Motion, the parties agreed that an April 2009 VA examination conducted pursuant to the Board's August 2004 remand directives was inadequate.  It was determined that the examiner did not provide an adequate explanation of why the etiology of the Veteran's left eye condition could not be determined, and also failed to respond to a number of specific medical inquires posed by the Board in 2004.

Accordingly, in October 2010 the Board remanded the matter to comply with the Joint Motion directives.  On remand, the examiner was ordered to address a number of medical questions, including, for example, whether it is at least as likely as not that the claimed left eye is a disease of congenital, developmental, or familial origin, or a defect.  If a congenital defect, the examiner was asked to render an opinion as to whether it is at least as likely as not that the disorder was subject to a superimposed disease or injury during military service.  The examiner was also asked to opine on whether it is at least as likely as not that the disorder was aggravated/increased in disability during his service, or whether such increase was due to the natural progress of the claimed disorder.  The examiner was also asked to provide an opinion as to whether it is at least as likely as not that the claimed disorder is related to any in-service symptomatology or duties performed by the Veteran during his active service given his military occupational specialties, to provide an opinion as to whether it is at least as likely as not that the claimed disorder became manifest to a compensable degree within a one year period of his discharge from service, and also whether it is at least as likely as not that the claimed disorder is related to any post-service event(s) or diseases.  

In November 2010 a VA examination was conducted but the examiner failed to address all of these inquires.  The examiner provided a negative nexus opinion with no rationale, and then indicated that the Veteran's blurred vision in the left eye has mostly resolved with surgery and the right is expected to do the same.  As such, an additional remand is necessary in order to obtain the information directed by the Court in the Joint Motion.

Additionally, following the November 2010 VA examination, the RO failed to issue a supplemental statement of the case on the claim for an eye disorder.  A remand is also necessary so that readjudication, with consideration of all evidence of record, may be accomplished.  Further, the Veteran's representative must be allowed the opportunity to properly respond to the post-remand development of this matter.  38 C.F.R. § 20.600 (2010); VA Adjudication Procedure Manual M21- 1MR, Part I, Chapter 5, Section F (August 19, 2005) (formerly M21-1, Part IV, para. 8.29).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate specialist to evaluate the nature, severity, and etiology of the claimed left eye disorder.  If no such disorder is found by the examiner, the examiner should so indicate.  The claims folders must be made available to the examiner for review before the examination.  The examiner must indicate in the examination report that the Veteran's claims folder was reviewed prior to the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in written reports.
The examiner should review all of the Veteran's medical records and history, including the August 1997 VA visual examination report showing diagnoses of myopic astigmatism OD and simple hyperopia and refractive amblyopia OS.  The examiner should also review all subsequent VA examination reports of record.  

Following an examination of the Veteran and a review of his medical records and history, the examiner should render an opinion on each of the following inquiries:
      
      a.  Whether it is at least as likely as not that the claimed left eye disorder is a disease of congenital, developmental, or familial origin, or a congenital defect.  If the examiners find the claimed disorder to be a congenital defect, the VA specialist should render an opinion as to whether it is at least as likely as not that the claimed disorder was subject to a superimposed disease or injury during military service.  
      
      b.  Whether it is at least as likely as not that the claimed disorder was aggravated/increased in disability during the Veteran's service, or whether such increase was due to the natural progress of the claimed disorder.  
      
      c.  Whether it is at least as likely as not that the claimed disorder is related to any in-service symptomatology or duties performed by the Veteran during his active service given his military occupational specialties.  
      
      d.  Whether it is at least as likely as not that the claimed disorder was incurred during the Veteran's active service, became manifest to a compensable degree within a one year period of his discharge from service, or is otherwise related to his active service.  
      
      e.  Whether it is at least as likely as not that the claimed disorder is related to any post-service event(s) or diseases.  If the etiology of the claimed disorder is attributed to multiple factors/events, including any post- service motor vehicle accidents or otherwise, the examiners should specify which symptoms/diagnoses are related to which factors/events.  It is requested that the VA specialist reconcile any contradictory evidence regarding the etiology of the claimed disorder, including any gap of time between the Veteran's discharge from service in 1959 and his first treatment or diagnoses for the claimed disorder.  

2.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examination, this fact should be noted in the claims folders and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims folders.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


